Citation Nr: 0313380	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE
Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision from 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained. 

2.  The veteran has failed to provide adequate information 
requested about any stressor event that happened in service.

3. The veteran has submitted no competent evidence to support 
his assertions that he is suffering from PTSD due to his 
period of service.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In May 2002, the RO sent the veteran a letter, and in 
February 2003, the RO issued a supplemental statement of the 
case (SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The May 2002 
letter, as well as two earlier letters, specifically 
requested the information needed to verify the veteran's 
putative inservice stressors.  

The veteran's service medical records are negative for any 
complaints of or treatment for a neuropsychiatric condition 
or PTSD.  

The veteran's service personnel records indicate that during 
his active duty in Vietnam from August 1970 to August 1971, 
his military occupational specialty (MOS) was radio operator.  
He received the National Defense Service Medal (NDSM) with 
two Bronze Stars, Vietnam Service Medal (VSM), Republic of 
Vietnam Campaign Medal (VCM) with 60 device, the Bronze Star 
Medal (BSM), two overseas bars, and the Rifle Expert Badge.  
The official records do not show that he received any 
citations indicative of combat service, including a Combat 
Infantryman Badge, Purple Heart or a "V" device with the 
Bronze Star Medal.  See Army Regulation 672-5-1 (1 October 
1990).  

The Board notes that the veteran has been hospitalized 
numerous times from 1989 to the present for alcohol abuse and 
occasionally for substance abuse.  During a November 1993 
hospital admission, the veteran stated that he began drinking 
alcohol at age 12, and began drinking heavily in 1969.  

A private examination report dated in September 1991 is of 
record.  The veteran stated that he killed many enemy 
soldiers and raped two women in Vietnam.  He also stated that 
he once cut off the head of an enemy soldier to drink wine 
out of his skull.  He experienced nightmares of his Vietnam 
experiences.  The veteran noted that he mostly stayed by 
himself and walked in the woods.  The diagnoses were 
alcoholism, antisocial and borderline personality disorder, 
and PTSD.  

In a determination dated in August 1993, the veteran had been 
deemed totally disabled by the Social Security Administration 
as of September 1989.  That determination was based on a 
finding that the veteran had, in pertinent part, substance 
addiction, personality disorder and PTSD.  

In a December 1994 statement, the veteran noted that he was 
only 18 years old when he was sent to Vietnam.  While in 
Vietnam he was stationed in a bunker with two other 
servicemen when an enemy mortar round scored a direct hit on 
the bunker causing a fire and the spread of shrapnel.  He 
stated that he was thrown from the bunker an sustained a 
concussion.  One serviceman was severely wounded and the 
other died.  The veteran stated that he did not remember the 
names of his fellow servicemen.  He also stated, another 
time, he was setting up a sensor relay station on an 
unsecured hill and many of his fellow servicemen were killed 
and wounded.  While stationed in the vicinity of that hill, 
many of his fellow servicemen were killed and wounded on a 
daily basis.  He still has nightmares of the blood and fire.  

A VA PTSD examination was conducted in December 1994.  The 
veteran noted that he was engaged in significant combat in 
Vietnam and had many friends who were killed.  Loud noises 
and lightening reminded him of Vietnam and he avoided any 
reminders of Vietnam such as war movies.  That examiner 
stated that the veteran had a very significant and severe 
alcohol abuse problem, heroin abuse, major depression, and 
schizotypical personality disorder; but he did not meet the 
criteria for PTSD.  

A December 1994 VA progress note gave a provisional diagnosis 
of PTSD.  

In May 1996, the RO requested that the veteran provide 
detailed information pertaining to his combat stressors.  He 
did not reply to this request.  

A VA outpatient treatment record dated in June 1996 noted 
that the veteran gave a history of PTSD and alcohol 
dependence.  Another dated in September 1996 noted that the 
veteran presented with PTSD with symptoms of anxiety and 
depression, alcohol dependence, drug abuse and chronic back 
pain.  

In October 1996, the RO sent the veteran a letter requesting 
a list of stressors, with dates, places, unit and people 
involved, that the veteran experienced in Vietnam.  He did 
not reply to that letter.  

An August 1997 private psychological report is of record.  
The veteran stated that he had significant symptoms of PTSD 
and had 15 psychiatric hospitalizations, the last on was 9 
months ago.  He noted that he had nightmares, sleeplessness, 
feeling "jumpy" when someone approaches him from behind, 
and anxiety.  The Axis I diagnosis was PTSD.  The Axis II 
diagnosis was antisocial personality disorder.  The Axis III 
diagnosis was back pain.  

The veteran was hospitalized at a private facility in October 
1997 due to a suicide attempt.  The Axis I diagnosis was 
major depression disorder without psychotic features.  The 
Axis II diagnosis was deferred.  The Axis III diagnosis was 
status post puncture wound to his right wrist.  The Axis IV 
diagnosis stressors mild psychosocial stressors, including 
occupational, financial, and interpersonal, including a 
recent separation with his wife.  The Axis V Global 
Assessment of Functioning Scale (GAF) was 30 on admission, 
and 65 on discharge.  As pertinent here, a psychiatric 
follow-up noted diagnoses of polysubstance abuse, ethanol 
dependence, rule out major depression disorder, and rule out 
PTSD.  

In May 2002, the RO requested that the veteran provide a 
detailed description of his stressors for verification with 
dates, places, unit and people involved.  In a response 
received in June 2002, the veteran stated that he was unable 
to think straight most of the time and spent a great deal of 
time away from people.  He noted that he started drinking 
alcohol and taking drugs while in Vietnam and his life was 
terrible due to his PTSD.  Regarding his stressors, the 
veteran did not indicate any monthly dates, units or the 
names of the people involved.  He stated that there were so 
many incidents and that he lost his memory.  He noted the 
mortar attack in the bunker and he listed the date as 1970-
1971, north of Hue City.  

VA treatment records from 1999 to 2001 indicate treatment for 
alcohol abuse; polysubstance abuse; substance-induced mood 
disorder; psychosis, not otherwise specified; anxiety, not 
otherwise specified; adjustment disorder; dementia; traumatic 
brain injury; and PTSD.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  Notwithstanding the lack of a diagnosis of a 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

It is pertinent to note that the veteran's service medical 
records are negative for any complaints or findings referable 
to a psychiatric disorder or PTSD during the period of active 
duty.  The Board finds that the evidence does not show on its 
face that the veteran engaged in combat with the enemy.  The 
administrative records provided by the service department do 
not show that the veteran was entitled to receive the Purple 
Heart Medal, the Combat Infantryman Badge, a "V" device with 
the Bronze Star Medal, or other awards or decorations 
denoting participation in combat with the enemy.  As 
described hereinabove, the RO attempted three times to 
solicit specific information [the "who, what, where and 
when"] concerning his alleged stressors from the veteran, but 
he did not respond or otherwise provide such detailed 
information.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing 
that the duty to assist is not unilateral on the part of VA, 
and emphasizing the veteran must lend assistance to provide 
necessary information that is essential in obtaining the 
putative evidence).  He has neither furnished such evidence 
or provided VA with information in sufficient detail which 
would enable the government to identify and procure this 
information.

We note that the diagnosis of PTSD rendered by a several 
health care personnel was based on uncorroborated background 
information.  The veteran's alleged stressors have not been 
corroborated and accordingly, do not satisfy the criteria 
requisite to support a diagnosis of PTSD.  As the examiners' 
diagnosis was based on uncorroborated stressor information, 
and as the veteran was not shown to have been involved in 
combat, the diagnosis does not serve to put the evidence in 
equipoise.  West v. Brown, 7 Vet. App. 70 (1994).

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

